Citation Nr: 0938158	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  0106137A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected 
alopecia areata.  

3.  Entitlement to an initial rating higher than 10 percent 
for the alopecia areata.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from November 1989 to 
November 1994.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana. 

The Board has twice remanded this case for further 
development, most recently in June 2006 via the Appeals 
Management Center (AMC).  Also, in May 2009, the Board 
informed the Veteran that the Veterans Law Judge who had 
conducted her September 2003 videoconference hearing was no 
longer employed by the Board, and consequently, that she 
could have another hearing with a different Veterans Law 
Judge that would ultimately decide her appeal.  
38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 
20.717 (2008).  In response, she indicated in June 2009 that 
she does not want another hearing.

Regrettably, the Board must again REMAND this case to RO via 
the AMC for still further development..


REMAND

The Board rather recently, in April 2009, received additional 
private clinical records to consider.  These records 
specifically concern the Veteran's claim for service 
connection for a psychiatric disorder secondary to her 
already service-connected alopecia areata (i.e., hair loss).  
Also submitted were forms (VA Form 21-4142) authorizing VA to 
obtain her other confidential medical treatment records, 
which the Board had earlier requested be obtained when 
previously remanding this case in June 2006.  The AMC issued 
a supplemental statement of the case (SSOC) in March 2009, 
but not addressing this additional evidence.  And in a March 
2009 statement, the Veteran's representative indicated they 
wanted this additional evidence addressed in a SSOC, so were 
not waiving their right to have the RO/AMC initially consider 
this additional evidence.  See 38 C.F.R. §§ 20.800, 20.1304 
(2008). 

It is also important to note that, quite obviously, there has 
been a lengthy delay in adjudicating the Veteran's appeal, 
primarily the result of damage to her claims file in 
Hurricane Katrina in late 2005.  Her claims file has since 
been rebuilt, yet there appears to be additional development 
that is necessary to adjudicate her claims.  Regarding her 
claim for service connection for a back disability, in August 
2005 she was afforded a VA examination for a medical nexus 
opinion concerning the etiology of her back disorder and its 
purported relationship to her military service.  But the 
report of that evaluation indicates her claims file was 
unavailable, so no means of considering her pertinent medical 
and other history except based on her reported statements.  
This, in all likelihood, was because of the damage to her 
claims file in Hurricane Katrina.  But, as mentioned, her 
file has since been rebuilt to the extent possible - thereby 
providing additional history concerning her claimed 
disability.  Furthermore, the report of that August 2005 VA 
examination does not contain the necessary medical nexus 
opinion addressing the etiology of her back disorder - and, 
specifically, in terms of its alleged attribution to her 
military service.  

Earlier, in June 2004, the AMC had considered the inability 
of the examiner to review the claims file for the pertinent 
medical and other history as reason for another examination.  
38 C.F.R. § 4.2.  A VA examination of the spine was performed 
in June 2006, but there again was no medical nexus opinion 
offered on the etiology of the back disorder or any 
indication of whether the claims file was available and 
reviewed for the pertinent medical and other history.  Again, 
apparently, that was because the Veteran's claims file had 
not yet been rebuilt, which, as mentioned, it since has.  So 
she needs to be reexamined to obtain the necessary medical 
nexus opinion concerning the cause of her back disorder, 
including specifically in terms of whether it is somehow 
attributable to her military service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4).

The Veteran's appeal is also for an initial rating higher 
than 10 percent for her alopecia areata.  And as another 
unfortunate consequence of the Hurricane Katrina delay and 
damage, more current medical information is needed to assess 
the present severity of this disability.  So she needs to be 
reexamined concerning this disability, too, especially since 
her last VA compensation examination for this disability was 
apparently in July 2005, more than 4 years ago.  The Court 
has held that, when a Veteran claims that a disability is 
worse than when originally rated (or last examined by VA), 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
38 C.F.R. § 3.327; VAOPGCPREC 11-95 (April 7, 1995); and 
Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Have the Veteran reexamined for a 
medical nexus opinion concerning whether 
it is at least as likely as not (meaning 
50 percent or more probable) that her 
current back and spine condition is 
related to her military service.  

The term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a 


conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

It is absolutely imperative that the 
designated examiner consider the relevant 
medical and other evidence in the rebuilt 
claims file, including a complete copy of 
this remand, for the pertinent medical and 
other history.

And the examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable.

2.  Also schedule the Veteran for an 
appropriate VA medical examination to 
ascertain the current severity of her 
service-connected alopecia areata.  Have 
the designated examiner review the claims 
file for the pertinent medical and other 
history.

3.  Then readjudicate the Veteran's claims 
in light of the additional evidence - 
including all additional evidence submitted 
or otherwise obtained since the most recent 
SSOC.  This includes the additional 
pertinent clinical evidence and 
authorizations the Board rather recently 
received in April 2009.  If, after 
considering this additional evidence, the 
claims are not granted to the Veteran's 
satisfaction, then send her and her 
representative another SSOC and give them 
an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




